Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-9 Filed: 03/02/19 Page: 1 of 2 PAGEID #: 19796




                       EXHIBIT G
                        Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-9 Filed: 03/02/19 Page: 2 of 2 PAGEID #: 19797



                                                                                                       Election Results                                                                                            Voting Age Populations



4 · Jordan
             District
                                    10 Governor
                                 Kasich
                                52.80%
                                         1 Strickland
                                           1   42.17%
                                                          1
                                                          1
                                                                10 Att. General
                                                              DeWine 1 Cordray
                                                              54.61%   1   37.98%
                                                                                    1
                                                                                    1
                                                                                           08 President
                                                                                        McCain
                                                                                        53.26%
                                                                                                 I
                                                                                                 1
                                                                                                     Obama
                                                                                                     44.85%
                                                                                                              I
                                                                                                              1
                                                                                                                    06 Att. Gene ral
                                                                                                                   Mont .
                                                                                                                  50.82%
                                                                                                                            I
                                                                                                                            1
                                                                                                                                 Dann
                                                                                                                                49.21%
                                                                                                                                         I
                                                                                                                                         1
                                                                                                                                                 06Auditor
                                                                                                                                             Taylor
                                                                                                                                             55.50%
                                                                                                                                                      I
                                                                                                                                                      1
                                                                                                                                                           Sykes
                                                                                                                                                          44.53%
                                                                                                                                                                   I
                                                                                                                                                                   1
                                                                                                                                                                          04 President
                                                                                                                                                                        Bu sh
                                                                                                                                                                       58.21%
                                                                                                                                                                                I
                                                                                                                                                                                1
                                                                                                                                                                                     Kerry
                                                                                                                                                                                    41.27%
                                                                                                                                                                                             PVI
                                                                                                                                                                                             R+8
                                                                                                                                                                                                   White
                                                                                                                                                                                                   91.60%
                                                                                                                                                                                                            I
                                                                                                                                                                                                            1
                                                                                                                                                                                                                Hispanic
                                                                                                                                                                                                                 3.25%
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                               Black
                                                                                                                                                                                                                               5.21%
                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                           Asia n
                                                                                                                                                                                                                                           o.s2%
                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                    Amlnd ian
                                                                                                                                                                                                                                                    1o.25%

County                         Population % of District
Clark                             92,476       12.83%
Champaign                         40,097        5.56%
logan                             45,858        6.36%
Shelby                            49,423        6.85%
Mercer                             2,917       0.40%
Auglaize                          45,949       6.37%
Allen                            106,331       14.75%
Hardin                             8,152        1.13%
Marion                            12,114        1.68%
Wyandot                           13,585        1.88%
Crawford                          43,784       6.07%
Huron                             43,671       6.06%
Erie                               6,236       0 .86%
Seneca                            56,745       7.87%
Sandusky                          60,944       8.45%
Ottawa                            19,868       2.76%
lucas                             68,911       9.56%
Hancock                            2,932       0.41%
Wood                               1,038       0.14%
Total                      -     721,031




                                                                                                                                                                                                                                        Plaintiffs' Trial
                                                                                                                                                                                                                                            Exhibit
                                                                                                                                                                                                                                            P604
                                                                                                                                                                                                                                       Case No. 1:18-cv-00357




                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                  lo
                                                                                                                                                                                                                                             REV_0000002 6
